Citation Nr: 1811088	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include personality disorder, social anxiety, and depression.

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to 38 U.S.C. § 1702 (2012).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to February 1971.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge in a January 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

FINDINGS OF FACT

1.  Psychiatric disability clearly and unmistakably existed prior to service, and clearly and unmistakably did not increase in severity during service.  

2.  A psychosis did not develop within two years of separation from active duty service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have not been met. 
38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2017).

2.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C. § 1702 have not been met.  38 U.S.C. § 1702 (2012); 38 C.F.R. §3.384 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

I.  Service Connection for an Acquired Psychiatric Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C.A. §  1111. Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. §  3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §  1153; 38 C.F.R. § 3.306.  See Wagner v. Principi,370 F.3d.1089, 1096 (Fed. Cir. 2004). Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306

II.  Service Connection for a Psychosis for the Purpose of Establishing Eligibility to Treatment Pursuant to 38 U.S.C. § 1702.

For the purpose of eligibility for VA treatment, any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C. § 1702.

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26   (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Factual Background and Analysis 

I.  Service Connection for an Acquired Psychiatric Disability

The Veteran testified that he was not diagnosed with a psychiatric disorder prior to entering service.  He testified that he became real aggravated about being in the barracks with all the guys, as he does not like being around large crowds.  Three to four weeks after entering service, he described feeling as if something bad was going to happen to him or he was going to do something bad to himself.  He stated that is when he went AWOL.  He reported being diagnosed with anxiety disorder while in service and that he had honorable medical discharge.  The Veteran stated that the reason for such discharge was that he was unfit for duty as a result of him not meeting medical fitness at the time of induction.  Testimony from the Veteran and his wife indicates that a symptom of his psychiatric disorder was upset/nervous stomach.  During the hearing he denied being treated by a private doctor by the name of Dr. Holt.  He reported that he first sought treatment after service in 1996.  See  January 2017 Hearing Transcript.  

According to the Veteran's written statements and those of his friends, the Veteran's psychiatric disorder pre-existed service.  The Veteran confirmed that his doctor, Dr. Holt, submitted a letter on his behalf illustrating that his psychiatric disorder existed prior to service.  He also argued that his DD 214 shows that he did not meet the medical requirement at induction.  See Statements in Support of Claim submitted March 2011 and Correspondence submitted December 2013.  

The DD-214 indicates that the Veteran was discharged because he did not meet medical fitness standards at the time of induction.  

In an examination report dated April 1969 the Veteran reported good health and denied depression or nervous trouble.  

A May 1970 induction examination report noted psychiatric as normal, but noted loose bowels.  There is also a stamp dated May 1970 that notes he was physically disqualified.  

In an August 1970 letter from a private provider (Dr. Holt), the provider stated that he has been treating the Veteran for a stomach disorder for the past 24 months.  

In a January 1971 service treatment record the Veteran reported being treated for stomach trouble and reported dealing with stomach pain for the last two years.  

A February 1971 service treatment record notes a diagnosis of emotional instability, chronic, severe; manifested by multiple psychomatic complaints, LD EPTS.  This clinical record notes a letter that documents a severe emotional psychomatic illness prior to service.  Under military recommendation it stated that he is not qualified for enlistment or induction into the military because of a severe personality disorder.  

A service treatment record dated February 1971 notes that the Veteran went AWOL and returned with a letter from a local medical doctor.

A February 1971 letter from a private provider named Dr. Holt indicates that he has been treating the Veteran for the past three years for stomach disorder.  He stated that part of the symptoms of his nervous condition presents as diarrhea.  He listed four specific dates that he saw the Veteran in his office- all of the dates predate entry of service.  The examiner commented that while AWOL the Veteran mentioned suicide if he did not receive a discharge from service.  The examiner concluded the letter by stating it is his wish that the Veteran be hospitalized once returning to the military and be considered for discharge.  

The Veteran was afforded a VA examination in March 2011.  The VA examiner diagnosed him with personality disorder.  The examiner opined that the Veteran's psychiatric illness was not permanently aggravated by his military service.  The rationale provided was that there was nothing in his brief period of service as a trainee that was out of the ordinary or particularly stressful that could be pinpointed as a cause of aggravation.  It was noted that the Veteran only stated that he was nervous being in the barracks with others.  The examiner concluded that he could not find any objective evidence that there was a worsening of his underling condition due to being in the military as a trainee for two months.  

In a January 2014 Memorandum of Statement for Disability a medical provider diagnosed the Veteran with major depression with psychotic features and social anxiety.  The examiner opined that it is at least likely as not that the diagnosed condition is due to the Veteran's military related events.   

The Veteran submitted a letter from a private provider dated February 2017.  The private provider verified that the Veteran has been a patient at their organization since 2012.  The provider opined that the Veteran's diagnosis is major depression, "which may be related to his military service."  

Based upon the review of the record, the Board concludes that the Veteran's psychiatric disorder is not etiologically related to service.

While the Veteran is competent to report that he experiences symptoms of upset stomach or nervousness, the Board notes that he would not be competent to self-diagnose a psychiatric disorder.  The Board acknowledges the Veteran's own opinion that his psychiatric condition is related to service, but any determination as to the presence and etiology of a psychiatric condition is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of his psychiatric disorder as he does not possess the education, training, or experience to diagnose any of his psychiatric disorders or opine as to the etiology of any current related illness.  

The overwhelming majority of the evidence, to include the Veteran's own statements, statements submitted on behalf of the Veteran, and the letters from the Veteran's long time private medical doctor, establishes that psychiatric disability existed prior to entering service.  The evidence of record also clearly and unmistakably shows that this did not increase in severity during service.  

There are three medical opinions of record with respect to the etiology of the Veteran's psychiatric disorder.  In assessing the medical opinions of record, the Board finds the private opinions to be of minimal probative value.  The January 2014 private opinion (a form letter) provided no rationale and lacked any indication that the Veteran was actually examined by the provider or that his medical history was taken into consideration.  Likewise, it did not address itself to the question of whether a pre-service condition increased in severity during service.  The February 2017 private opinion stated the Veteran's Major Depression" may be related" to service.  This likewise did not address the question of whether a pre-service disability underwent an increase in severity during service, it contains no rationale and the language used is speculative.  See Polovick v. Shinseki, 23 Vet. App. 48. 54 (2009) (a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might"). 

The March 2011VA examiner provided clear, detailed rationale to support his conclusion.  For example, he noted the very brief time the Veteran was in service as a trainee and how the Veteran himself was unable to provide information that would support aggravation to his preexisting condition.  The examiner highlighted the fact that the only symptom the Veteran described was feelings of nervousness around other service members, concluding that there was no objective evidence to illustrate a worsening of the Veteran's disability while in service.  The Board finds this medical opinion to be credible and highly probative.  It also corresponds with the medical evaluation conducted during service where it was concluded the Veteran's condition existed prior to service, and that he was fit for retention, but he elected separation. 

Under the circumstances described above, the Board concludes a psychiatric disability clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated by service.  The Board finds that service connection for a psychiatric disorder is not warranted.  

II.  Service Connection for a Psychosis for the Purpose of Establishing Eligibility to Treatment Pursuant to 38 U.S.C. § 1702.

In the instant case, there is no evidence of a psychosis, to include a diagnosis of psychosis or symptoms thereof, during active service or within two years of service separation.  The only mention of psychomatic illness comes from a February 1971 service treatment record and a January 2014 private examiner's opinion.  Neither of these documents establishes a diagnosis of psychosis, let alone a diagnosis of such within two years of service separation.  

As such, the criteria for service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to 38 U.S.C. § 1702 are not met.  Because the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disorder is denied. 

Service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to 38 U.S.C. § 1702 is denied.  




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


